Citation Nr: 1519169	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial compensable evaluation for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1968 to November 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In a December 2010 rating decision, the RO granted service connection for hypertension and assigned a non-compensable evaluation; and in a January 2011 rating decision, the RO denied service connection for a panic disorder. 

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). In this case, the Board has considered the Veteran's claim for all possible psychiatric disorders.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his hypertension in May 2012.  In its November 2014 informal hearing presentation, the Veteran's representative indicated that the Veteran had not been afforded an updated examination to include taking into consideration updated medical evidence.  Therefore, on remand, all outstanding treatment records should be obtained and the Veteran should be provided an updated examination to determine the current severity of his hypertension.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
As to the service connection for an acquired psychiatric disability, the Veteran contends that he has a disability related to service.  He asserts that while working on a flight deck, he was exposed to many different scenarios.  He states that working in a confined space on a refueling rig at night without protection from falling into the ocean resulted in his current claustrophobia.  The Veteran also cites an incident in which a plane, with the captain still in the cockpit, broke away and rolled off the fight deck over his head and into the ocean.  He also recounts seeing corpsmen throw arms and legs of people caught in the arrest cable. 

Review of the service treatment record shows that on the Report of Medical History at service enlistment, the Veteran indicated having/having had depression or excessive worry.  However, the examiner indicated no real depression or anxiety.  On the accompanying examination report, the examiner noted a normal psychiatric evaluation. On the Report of Medical History at service discharge, the Veteran did not indicate having/having had depression or excessive worry; and on the accompanying examination report, the examiner noted a normal psychiatric evaluation.  Post-service treatment records reveal diagnoses of panic disorder with agoraphobia.  Also, a clinician indicated that the Veteran developed a panic disorder during service.  As the Veteran has not yet been afforded an examination to determine the nature and etiology of any current acquired psychiatric disability, he should be afforded one on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006 ).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, specifically those dates from 2013 to present.

2. After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability.  The claims file should be made available to the examiner.  All clinical findings must be reported in detail.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

The examiner must identify all current acquired psychiatric disabilities.


The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that the disability had its onset in service, or is otherwise related to the Veteran's service?

3. After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the claims.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


